Citation Nr: 1339388	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active duty service in the Army National Guard from October 7, 1981, to January 28, 1982; November 26, 2001, to July 31, 2002; and August 1, 2002, to July 1, 2004, with additional inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which denied the claim on appeal.

In March 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea on the basis that he experienced the symptoms of the same during a period of active duty, from August 2002 to July 2004, including snoring, sleeplessness, choking, and daytime sleepiness.  In support of his claim, he has submitted the statements of his wife and fellow service members that describe the Veteran's symptoms.  The Veteran's service treatment records are silent for such complaints.

The VA treatment records associated with the claims file, considering the physical claims file and Virtual VA, demonstrate that the Veteran underwent a sleep study in October 2008, after which he was diagnosed with sleep apnea.  However, only the preliminary complaints and diagnosis are of record.  It does not appear that the report of the sleep study is of record.  Also, the Veteran, at the time of his March 2013 Board hearing, asserted that he was diagnosed with sleep apnea, subsequent to a sleep study, in 2006.  As such, on remand, the Veteran's VA treatment records dated prior to July 2008, the date of the earliest VA treatment records associated with the claims file, as well as the complete report of his October 2008 sleep study, must be obtained and associated with the record.

It remains unclear to the Board if the Veteran's current sleep apnea, diagnosed in as early as 2006, was incurred in or aggravated by the Veteran's period of active service, dated from August 2002 to July 2004; wherein he experienced snoring, sleeplessness, choking, and daytime sleepiness.  On remand, the Veteran should be scheduled for a VA examination and an adequate etiological opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treament records maintained by the Central Alabama Veterans Health Care System, West and East Campuses, in Montgomery, Alabama, and Tuskegee, Alabama, respectively, to include any treatment from VA Outpatient Clinic in Dothan, Alabama.  The request for records should specifically seek the complete report of the Veteran's October 2008 sleep study, as well as any records dated prior to July 2008.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Then, schedule the Veteran for a VA examination. The examination should include any necessary diagnostic testing or evaluation.  The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's current sleep apnea had its clinical onset during the Veteran's period of active service dated from August 2002 to July 2004, specifically to include consideration of his snoring, sleeplessness, choking, and daytime sleepiness.  In this regard, the examiner should consider the Veteran's lay statements, and those of his wife and fellow service members, regarding his in-service and post-service symptoms. 

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  After ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond thereto. Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


